As Filed with the Securities and Exchange Commission on April 20, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Merk Gold Trust (Exact name of Registrant as specified in its charter) New York (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Identification No.) Incorporation or Organization) Classification Code Number) 2 Hanson Place Brooklyn, NY 11217 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Axel Merk President and Chief Investment Officer Merk Investments, LLC 555 Bryant Street, Suite 455 Palo Alto, California 94301 Telephone: (650) 323-4341 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 Telephone: (202) 778-9187 Facsimile: (202) 778-9100 Approximate date of commencement of proposed sale to the public: As soon as practicable after the Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company £ CALCULATION OF REGISTRATION FEE ProposedMaximum ProposedMaximum Amount of Title of Each Class of Securities To Be Registered Amount to be Registered Offering Price Per Share (1) Aggregate Offering Price(1) Registration Fee Merk Gold shares $750,000,000 $85,950 Estimated solely for the purpose of determining the amount of the registration fee in accordance with Rule 457(d) under the Securities Act of 1933. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED April 20, 2012 ,000 Merk Gold Shares Merk Gold Trust The Merk Gold Trust (Trust) issues Merk Gold shares (Shares), which represent units of fractional undivided beneficial interest in the Trust.The Trust’s primary objective is to provide investors with an opportunity to invest in gold through the Shares and be able to take delivery of gold bullion in exchange for their Shares.The Trust’s secondary objective is for the Shares to reflect the performance of the price of gold less the expenses of the Trust’s operations.The Trust is not actively managed. Merk Investments, LLC is the Trust’s sponsor; The Bank of New York Mellon is the trustee of the Trust; and JPMorgan Chase Bank, N.A. is the Trust’s custodian. The Trust will hold London Good Delivery Bars and may hold other gold bars and coins with a minimum fineness (or purity) of 995 parts per 1,000 (99.5%), except that the Trust also may obtain American Gold Eagle gold coins (with a minimum fineness of 91.67%) solely for the limited purposes described herein.Collectively, the physical gold bullion the Trust may hold is referred to herein as the “Gold Bars.” Shares are issued by the Trust in blocks of 100,000 Shares called “Baskets” in exchange for gold bullion from certain registered broker-dealers or other securities market participants (Authorized Participants).The Trust issues and redeems Baskets on an ongoing basis at net asset value to Authorized Participants who have entered into a contract with the Sponsor and the Trustee.Investors who would like to take delivery of Gold Bars in exchange for their Shares (Delivery Applicants) may submit Shares to the Trust in exchange for Gold Bars.See “Taking Delivery of Gold Bars.” Shares will be offered to the public from time to time at prices that will reflect, among other things, the price of gold and the trading price of the Shares on NYSE Arca at the time of the offer.Prior to this offering, there has been no public market for the Shares.The Shares trade on NYSE Arca under the symbol “OUNZ.”The market price of the Shares may be different from the net asset value per Share. Investing in the Shares involves significant risks.See “Risk Factors” starting on page 11. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of the securities offered in this prospectus (Prospectus), or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Shares are neither interests in nor obligations of either the Sponsor or the Trustee.The Shares are not insured by the Federal Deposit Insurance Corporation or any other governmental agency.The Trust is not an investment company registered under the Investment Company Act of 1940, as amended.The Trust is not a commodity pool for purposes of the Commodity Exchange Act of 1936, as amended, and the Sponsor is not subject to regulation by the Commodity Futures Trading Commission as a commodity pool operator or a commodity trading advisor. On [], an Initial Purchaser, subject to conditions, has purchased an initial Basket of 100,000 Shares, as described in “Plan of Distribution.” Delivery of the initial Basket will be made on or about []. The Trust received all proceeds from the offering of the initial Basket in gold in an amount equal to the full price for the initial Basket. Per Share(1)Per Basket Public offering price for initial Baskets(2) The initial Basket was created at a per Share price equal to the value of [] of an Ounce of gold on the date of formation of the Trust. The Initial Purchaser may receive commissions/fees from investors who purchase Shares from the initial Basket through their commission/fee-based brokerage accounts. The date of this Prospectus is [], 2012. TABLE OF CONTENTS Page STATEMENT REGARDING FORWARD-LOOKING STATEMENTS ii PROSPECTUS SUMMARY 1 SUMMARY FINANCIAL CONDITION 10 RISK FACTORS 11 USE OF PROCEEDS 23 THE GOLD INDUSTRY 24 BUSINESS OF THE TRUST 29 CREATION AND REDEMPTION OF SHARES BY AUTHORIZED PARTICIPANTS 32 TAKING DELIVERY OF GOLD BARS 36 U.S. FEDERAL INCOME TAX CONSEQUENCES 42 ERISA AND RELATED CONSIDERATIONS 47 PLAN OF DISTRIBUTION 47 DESCRIPTION OF THE TRUST 48 DESCRIPTION OF THE SHARES 53 THE SPONSOR 55 THE TRUSTEE 57 THE CUSTODIAN 61 EXPERTS 65 WHERE YOU CAN FIND MORE INFORMATION 65 GLOSSARY 66 APPENDIX A - DELIVERY APPLICATION This Prospectus contains information you should consider when making an investment decision about the Shares.You may rely on the information contained in this Prospectus.The Trust and the Sponsor have not authorized any person to provide you with different information and, if anyone provides you with different or inconsistent information, you should not rely on it.This Prospectus is not an offer to sell the Shares in any jurisdiction where the offer or sale of the Shares is not permitted. The Shares are not registered for public sale in any jurisdiction other than the United States. i STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Prospectus includes statements which relate to future events or future performance.In some cases, you can identify such forward-looking statements by terminology such as “may,” “will,” “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential” or the negative of these terms or other comparable terminology.These words are intended to identify some of the forward looking statements included in this Prospectus and are included, along with this statement, for purposes of complying with the safe harbor provisions of that Act.All statements (other than statements of historical fact) included in this Prospectus that address activities, events or developments that may occur in the future, including such matters as changes in commodity prices and market conditions (for gold and the Shares), the Trust’s operations, the Sponsor’s plans and references to the Trust’s future success and other similar matters are forward-looking statements. These statements are only predictions. Actual events or results may differ materially. These statements are based upon certain assumptions and analyses made by the sponsor on the basis of its perception of historical trends, current conditions and expected future developments, as well as other factors it believes are appropriate in the circumstances. Whether or not actual results and developments will conform to the sponsor’s expectations and predictions, however, is subject to a number of risks and uncertainties, including the special considerations discussed in this Prospectus, general economic, market and business conditions, changes in laws or regulations, including those concerning taxes, made by governmental authorities or regulatory bodies, and other world economic and political developments. See “Risk Factors.” Consequently, all the forward-looking statements made in this Prospectus are qualified by these cautionary statements, and there can be no assurance that the actual results or developments the Sponsor anticipates will be realized or, even if substantially realized, that they will result in the expected consequences to, or have the expected effects on, the Trust’s operations or the value of the Shares. Moreover, neither the Sponsor, nor any other person assumes responsibility for the accuracy or completeness of the forward-looking statements. Neither the Trust nor the Sponsor is under a duty to update any of the forward-looking statements to conform such statements to actual results or to a change in the Sponsor’s expectations or predictions. ii PROSPECTUS SUMMARY The following is a summary of this Prospectus, and while it contains material information about the Merk Gold Trust (Trust) and the shares it issues (Shares), it does not contain or summarize all of the information about the Trust and the Shares contained in this Prospectus that is material and that may be important to you.You should read this entire Prospectus, including “Risk Factors” beginning on page 11, and the material incorporated by reference herein before making an investment decision about the Shares. Capitalized terms not defined in this section have the meaning set forth in the Glossary beginning on page67 of this Prospectus. Overview of the Trust Structure, the Sponsor, the Trustee and the Custodian The Trust was formed pursuant to the Depositary Trust Agreement (Trust Agreement) on [, 2012] under New York law.The Trust’s primary objective is to provide investors with an opportunity to invest in gold through the Shares and be able to take delivery of physical gold bullion in exchange for those Shares.The Trust’s secondary objective is for the Shares to reflect the performance of the price of gold less the expenses of the Trust’s operations.Each Share represents a fractional undivided beneficial interest in the Trust’s net assets.The Trust’s assets consist principally of gold bullion held on the Trust’s behalf in financial institutions for safekeeping.The Trust will hold London Good Delivery Bars (London Bars) and may hold other gold bars and coins with a minimum fineness (or purity) of 995 parts per 1,000 (99.5%), except that the Trust also may obtain American Gold Eagle gold coins (with a minimum fineness of 91.67%) (American Gold Eagle Coins) solely for delivery to an investor who would like to take delivery of Gold Bars in exchange for its Shares (Delivery Applicant).Collectively, the physical gold bullion the Trust may hold is referred to as the “Gold Bars.” The sponsor of the Trust is Merk Investments LLC (Sponsor).The Sponsor is a Delaware limited liability company. The Shares are neither interests in or obligations of, and are not guaranteed by, the Sponsor, its member(s), or any of its affiliates. The Shares provide investors with the opportunity to access the gold market though a traditional brokerage account.The Sponsor believes that investors will be able to more effectively implement strategic and tactical asset allocation strategies that use gold by investing in the Shares than by purchasing, holding and trading gold directly.The Trust is one of several exchange-traded products that seek to track the price of physical gold bullion.Certain other financial products may gain exposure to physical gold bullion through the use of derivatives that may be subject to counterparty and credit risks.The Trust will not hold or employ derivative securities.The Gold Bars also are not subject to borrowing arrangements with third parties.Accordingly, the Trust’s allocated gold will not be not subject to counterparty or credit risks.The value of the Trust’s Gold Bars will be reported on the Trust’s website daily.See “Business of the Trust – The Trust’s Guiding Principles.” Shares are issued by the Trust in blocks of 100,000 Shares called “Baskets” in exchange for gold bullion from certain registered broker-dealers or other securities market participants (Authorized Participants). See “Creation and Redemption of Shares by Authorized Participants” for requirements to qualify as an Authorized Participant.Baskets may be redeemed by the Trust in exchange for the amount of gold corresponding to their redemption value.The Trust issues and redeems Baskets on an ongoing basis at net asset value to Authorized Participants who have entered into a contract with the Sponsor and the Trustee (defined below). Individual Shares will not be redeemed by the Trust but are listed and trade on NYSE Arca under the symbol “OUNZ.”A Delivery Applicant may deliver Shares to the Trust in exchange for Gold Bars after submitting to the Sponsor a qualifying document that expresses the Delivery Applicant’s non-binding intention to exchange Shares for Gold Bars on the Share Submission Day (Delivery Application) along with the applicable processing fees.See “Taking Delivery of Gold Bars.”The number of Shares to be delivered must correspond in value to the Fine Ounce content of the Gold Bars requested.To meet its primary objective to provide investors with an opportunity to invest in gold through the Shares and to be able to take delivery of physical gold bullion in exchange for their Shares, the Trust is committed to its guiding principles.See “Business of the Trust – The Trust’s Guiding Principles.” The material terms of the Trust are discussed in greater detail under the section “Description of the Trust.” The Trust is not an investment company registered under the Investment Company Act of 1940, as amended (1940 Act), and is not required to register with the Securities and Exchange Commission thereunder. The Sponsor arranged for the creation of the Trust, the registration of the Shares for their public offering in the United States and the listing of the Shares on NYSE Arca.The Sponsor generally oversees the performance of the Trustee and the Trust’s principal service providers, but does not exercise day-to-day oversight of the Trustee or such service providers.The Sponsor may remove the Trustee and appoint a successor trustee under certain circumstances.The Sponsor also has the right to direct the Trustee to appoint any new or additional custodian of the Trust’s gold that the Sponsor selects. The Sponsor: (1) will develop a marketing plan for the Trust on an ongoing basis; (2) will prepare marketing materials regarding the Shares; (3) will maintain the Trust’s website; (4) may engage in over-the-counter transactions with a precious metals dealer to convert the Trust’s gold into gold of different specifications as requested by a Delivery Applicant in a Delivery Application; (5) may provide instructions for assaying gold, and other instructions relating to custody of the Trust’s Gold Bars, as necessary; (6) may request the Trustee to order Custodian audits (to the extent permitted under the Custody Agreement); and (7) will review Delivery Applications from Delivery Applicants who want to take delivery of Gold Bars for their Shares and arrange for the delivery of the Gold Bars to the Delivery Applicant. To assist the Sponsor in marketing the Shares, the Sponsor has entered into a marketing support agreement. In addition, the Sponsor maintains a public website on behalf of the Trust, containing information about the Trust and the Shares, including a listing of the Gold Bars held by the Trust.The internet address of the Trust’s website is www.merkgoldshares.com. This internet address is only provided here as a convenience, and the information contained on or connected to the Trust’s website is not considered part of this Prospectus. The Sponsor has agreed to assume the following administrative and marketing expenses incurred by the Trust: the Trustee’s monthly fee and out-of-pocket expenses; the Custodian’s fee; the marketing support fees and expenses;expenses reimbursable under the Custody Agreement; the precious metals dealer’s fees and expenses reimbursable under its agreement with the Sponsor; exchange listing fees; SEC registration fees; printing and mailing costs; maintenance expenses for the Trust’s website; audit fees and up to $100,000 per annum in legal expenses.The Sponsor also will pay the costs of the Trust’s organization and the initial sale of the Shares, including applicable SEC registrations fees.See “The Sponsor.” The Trustee is The Bank of New York Mellon. The Trustee is responsible for the day-to-day administration of the Trust. The Trustee’s responsibilities include: (1) valuing the Trust’s gold and calculating the net asset value per Share and adjusted net asset value per Share of the Trust, (2) supplying inventory information to the Sponsor for the Trust’s website; (3) receiving and processing orders from Authorized Participants for the creation and redemption of Baskets; (4) coordinating the processing of orders from Authorized Participants with the Custodian and The Depository Trust Company (DTC), including coordinating with the Custodian the receipt of gold transferred to the Trust in connection with each issuance of Baskets; (5) cooperating with the Sponsor, the precious metals dealer and the Custodian in connection with the delivery of Gold Bars to Delivery Applicants in exchange for their Shares; (6) issuing and allocating Shares to the Sponsor in lieu of paying the fee to compensate the Sponsor (Sponsor Fee) in cash; (7) issuing and allocating Shares to the Sponsor to reimburse cash payments owed by the Trust, but undertaken by the Sponsor; (8) selling the Trust’s Gold Bars pursuant to the Sponsor’s direction or otherwise as needed to pay any extraordinary Trust expenses that are not assumed by the Sponsor; (9) holding the Trust’s cash and other financial assets, if any;(10) when appropriate, making distributions of cash or other property to investors; and (11) receiving and reviewing reports on the custody of and transactions in the Trust’s Gold Bars from the Custodian and taking such other actions in connection with the custody of the Trust’s Gold Bars as the Sponsor instructs. 2 The Custodian is JPMorgan Chase Bank, N.A.The Custodian is responsible for the safekeeping of the Trust’s allocated gold bullion and supplying inventory information to the Trustee and the Sponsor.The Custodian also is responsible for facilitating the transfer of gold in and out of the Trust through accounts that the Custodian maintains for each Authorized Participant.The Custodian will deposit into the Trust’s Unallocated Account gold received from an Authorized Participant in exchange for Baskets.The Custodian will promptly convert the deposit to allocated London Bars, unless the Sponsor instructs the Custodian to convert a portion of the gold received into Gold Bars other than London Bars for delivery to a Delivery Applicant.At the end of each business day, the Custodian may hold no more than 430 Fine Ounces of unallocated gold, which corresponds to the maximum weight of a London Bar, in the Trust’s Unallocated Account. Detailed descriptions of certain specific rights and duties of the Trustee and the Custodian are set forth in “Description of the Trust,” “The Trustee” and “The Custodian.” Trust Objective The objective of the Trust is to provide investors with an opportunity to invest in gold through Shares, and be able to take delivery of physical gold bullion in exchange for their Shares.The Trust’s secondary objective is for the Shares to reflect the performance of the price of gold less the expenses of the Trust’s operations.The Trust is not actively managed.It does not engage in any activities designed to obtain a profit from, or to compensate investors for losses caused by, changes in the price of gold. The Trust holds London Bars and, in connection with a Delivery Applicant’s exchange of Shares for Gold Bars, Gold Bars of other specifications as requested by the Sponsor.The Trust receives gold deposited by Authorized Participants in exchange for the creation of Baskets and delivers gold to Authorized Participants in exchange for Baskets surrendered to it for redemption.Upon the delivery of Shares by a Delivery Applicant as described below, the Sponsor may engage in over-the-counter transactions with a precious metals dealer to exchange the Trust’s Gold Bars for Gold Bars of different specifications. Investors may contact their broker-dealer to purchase and sell Shares.An investor who would like to take delivery of physical gold bullion for its Shares is referred to as a Delivery Applicant: ● A Delivery Applicant wishing to deliver Shares of the Trust in exchange for Gold Bars must submit to the Sponsor a Delivery Application and payment for (1) the applicable processing fees, (2) the applicable delivery fees to cover the cost of preparing and transporting Gold Bars from the Custodian or the precious metals dealer from which they were obtained to the location specified by the Delivery Applicant in the Delivery Application (Processing Fees).The number of Shares to be delivered must (i) correspond to at least one Fine Ounce of Gold Bars and (ii) have a minimum dollar value in an amount that is specified by the Sponsor from time to time on the Trust’s website.Taking delivery of Gold Bars is subject to guidelines intended to minimize the amount of cash that will be distributed with Gold Bars.The Delivery Application is not binding until Shares are delivered to the Trust. ● Upon pre-approval of the Delivery Application by the Sponsor, a Delivery Applicant will be required to instruct its broker-dealer to submit the Delivery Application and transfer Shares to the Trustee in a binding and irrevocable request to take delivery of physical Gold Bars in exchange for Shares based on instructions in the Delivery Application (Share Submission). ● Once the Trustee has received a Delivery Applicant’s Share Submission, Gold Bars corresponding to the net asset value of the smallest whole number of Shares surrendered as determined by the Sponsor will be selected or acquired by the Custodian or the precious metals dealer and delivered to the Delivery Applicant. The Shares are intended to constitute a cost-efficient mechanism for investors to make an investment in gold. Although the Shares are not the exact equivalent of an investment in gold, they provide investors with an alternative that allows a level of participation in the gold market through the securities market.The Shares are: 3 ● Listed and Trade on NYSE Arca like other exchange-traded securities under the symbol “OUNZ.” ● Easily accessible to investors through traditional brokerage accounts. ● Backed by allocated gold held by the Custodian.The Shares differ from other financial products that gain exposure to bullion in that other financial products may use derivatives to gain exposure to the price of gold. ●
